Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 1 of 8 PAGEID #: 760

EXHIBIT 1
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 2 of 8 PAGEID #: 761
Case: 1:18-mc-00010 Doc #: 1-1 Filed: 07/23/18 Page: 6 of 30 PAGEID #: 15

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT
for the

Eastern District of New York

Steven B. Barger -

 

Piaintiff
Vv.
First Data Corporation, et al.

Civil Action No. 1:17-cv-04869

Defendant
SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To: Julie Kelly, 823 Dorgene Lane, Cincinnati, OH 45244

 

(Name of person to whom this subpoena is directed)

¥ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action, If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:

Places; Cooke Lagat, aS 540 | Date and Time:
arfie ace - Suite ‘
Cincinnati, OH 45202 7 OGI26/2018 10:00 am _

 

 

 

Stenographically and will continue day to day until complete

 

The deposition will be recorded by this method:

Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: (06/1 6/2018 _

CLERK OF COURT
OR
!s/ Gary B. Eidelman

Signature of Clerk or Deputy Clerk A torney 's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants,

eo a _, who issues or requests this subpoena, are:
Gary B. Eidelman, Esq., 500 E. Pratt St., Ste. 800, Baltimore, MD 21202; gary.eidelman@saul.com; 410-332-8975

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 3 of 8 PAGEID #: 762

|, Julie Kelly, hereby certify that:

1.

| was ordered to show for a deposition today, June 25th, 2018. This was for the Steven Barger
case, which | do not have any council or representation on. While | responded to the FD
attorney, Mr. Gary Eidelman 2 times, he never formally cancelled the meeting and | felt
obligated to show up.

My 3 small children and | went downtown this morning for the meeting at the offices of Cook
and Logothetis, 30 Garfield Place, Cincinnati OH. (| was told they would provide childcare),
arrived on time, 10:00am, and there was no one there. Nor, did anyone at the law firm know of
a scheduled deposition for that day and time. To prove that | was there, | took photos and
videos.

Furious that FD and this law firm would act so incredibly unprofessional, | sent a handwritten
note (also attached) to Mr. Eidelman. | don’t know if this type of behavior is common or not, but
it clearly shows disrespect and continued aggression toward me and my children.

| certify that that foregoing statements made by me are true. | am aware that if any of the
foregoing statements made by me are willfully false, | am subject to punishment.

 

Dated: June 25, 2018
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 4 of 8 PAGEID #: 763

EXHIBIT 2
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 5 of 8 PAGEID #: 764
' Case: 1:18-mc-00010 Doc #: 1-1 Filed: 07/23/18 Page: 21 of 30: PAGEID #: 30

lof) 5/8

(0
AV pao receiped ah ¢ aad canell tin 4
ne une 2S ale pss-hev ter Ho Barger Case
ae I byt bb cake 4a shenD U0 » / W445
hisnmaryd to jun no one those at the
BO Earl 9 Pla ex , Suk STO addchress |
This seems Oxtomol un prefes sored fe me,
Qnck a geen plsvuphit to mM Ue wv C4:
) hove uct foad back Krom ey apter
jig Yay! Qi¥er and fy ue nad tft def a
pesche dul, Acte , please use USPS +t
Communiak Bat shes. Qs yos bnow, | de
het hive any Laval cgoason arb nr Thus
CaS .
Leads -
jut tly
/0- 38am
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 6 of 8 PAGEID #: 765

EXHIBIT 3
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 7 of 8 PAGEID #: 766

 

Julie Kelly
need
From: Julie Kelly <jul_glad@mac.com>
Sent: Tuesday, July 24, 2018 11:29 AM
To: ‘Eidelman, Gary B.’; ‘Cooper, Gillian A.’
Ce: ‘matthew.byrne@jacksonlewis.com’; 'barry.levin@saul.com’; ‘jul_kelly@mac.com’
Subject: Rule 11
Importance: High

TO: Mr. Eidelman and Ms. Cooper,

Due to your repeated harassment and your employer, Saul Ewing’s refusal to stop your harassment of me, | have been
forced to stop my job search and spend my time online, figuring out how to represent myself in the Barger v. First Data
case.

| read on AVVO, and then researched something called a “Rule 11”. It is my understanding that when a lawyer lies to the
court the lawyer for the other party who is being mistreated (I guess at this point my lawyer in this case is me) can doa
Rule 11.

| am doing a Rule 11.

| have to write you a letter, so | am telling both of you that the subpoena you issued to me which you claim to need to
“compel” is not valid.

| had raised issues about the service since you used a FedEx impersonator to serve me, but Mr. Eidelman said | needed
to testify anyway. | believed he was my lawyer at that time. | still think both of you are my lawyers because you told the
judge that | can only be reached in the Barger case through you. | think that makes you my lawyers.

But then | found out that Ms. Cooper went against me in my case to the State on July 3% and then tried to get me to call
her on the same day about the Barger case.

Now | think | must be my own lawyer because you are lying to me and the court. | contacted your boss, Mr. Barry Levin,
and tried to find out what is going on here. He never answered. Instead, someone named “Tim Callahan, II” responded. |
don’t know who he is, but he must work for Saul Ewing.

| am trying to get some help and clarity only no one will help me. Is my name still on that list you gave the judge that
says to contact me through you? Why was it on that list if you are not my lawyers?

Anyway, here is the Rule 11. You want the Court to compel my deposition. The problem is, | already showed up for my
deposition — on the exact day and time at the exact location once Mr. Eidelman assured me that childcare would be
taken care of, | assumed he was telling the truth, so | did what the papers told me to do.

No one from Saul Ewing, or any place else had ever told me that my June 25" deposition as cancelled. Saul Ewing and
First Data just stood me up. | have been in constant contact with your law firm since June 25" by email and letter. No
one has tried to ask me what date would work for me for this testimony that | already tried to give. In fact, Mr. Tim
Callahan, Il, told me he wasn’t sure if he could even talk to me. Why? Who even is he? This is pure harassment. Why
isn’t anyone just writing a new date in the emails you are sending and asking if | can testify on that date? I’m not a mind
reader — | don’t know what dates the court gave you. No matter what, everything | can find online says that | showed up
for my deposition exactly as it is written on the notice and you didn’t. You have never written to me since June 25" to
suggest a new date or apologize to me and my children. All you do is threaten me. | am trying to follow the rules. | ask
you who you are — | ask you to help me — and you threaten me. You never suggested a different date after you blew me
Case: 1:18-mc-00010-SJD-SKB Doc #: 27-1 Filed: 10/05/18 Page: 8 of 8 PAGEID #: 767

and my kids off last month, even though | communicate with your firm at least twice a week. You won’t even tell me if
my name is still on the judges list. | haven’t slept in a month and | am missing job opportunities because I’m so stressed
out.

AVVO says that you cannot compel me without a valid subpoena. | already complied with the one you had that FedEx
impersonator deliver. Your “motion to compel” is a lie — based ona lie. You can’t “compel” someone to do what they
already did. The internet says you have 21 days to tell the Court that you are wrong and take that motion back.

You both know that:

You NEVER told me that the June 25" date was cancelled or rescheduled

The lawyers at the law firm you sent me to said that there was never a deposition scheduled on that day

Gary Eidelman promised child care

| have written you many times since June 25" and you have never one time told me a new date even though you
have responded

All you do is threaten me

| have never refused to show up — you did. | should file a “motion to compel” you. Except | think you are still
telling the judge that | am on your list.

You can’t lie to the Court and tell them to order me to do what | already did.

You must tell the Court the truth and pick a new date

You must tell that judge you aren’t my lawyers and that you lied about that, too.

10. Some other lawyer or at least some other lawyer at Saul Ewing should have filed against me with the State. You
are just being greedy and punishing me for filing my claim against your BFF at First Data, even though you told
the judge you are my lawyer for First Data.

PwnNe

oy ur

\o co N

In conclusion, please tell the Court the truth — that there is no subpoena anymore because | went to my deposition on
June 25" and you didn’t and you never told me a new date. If you don’t do that within 21 days, | will file my motion
against you both.

| really need to find work and you are taking all my time with writing and researching so | don’t get in trouble when you
are the ones who lied to me and ditched me and my kids. Please stop trying to ruin my life. | told Tim Callahan, Il, that
Saul Ewing’s lawyer needs to contact me. Maybe that lawyer can tell me when you have fixed your lies with the Court.

Respectfully,

Julie Kelly
